 FEDERAL MANAGEMENT CO., INC.Federal Management Co., Inc. and Vincent Moralesand Julio Torres. Cases I-CA-18400(l) and I-CA- 18400(2)September 24, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn March 31, 1982, Administrative Law JudgeDavid S. Davidson issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and Re-spondent filed a brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge only to the extent consistent herewith.The complaint in this case alleges, inter alia, that:On a date uncertain in late September of 1980or early October of 1980, Respondent, actingthrough Joseph McVay, at its 362 RindgeAvenue, Cambridge, Massachusetts facility,told an employee that Respondent would bekeeping a file on him because of his supportand assistance to the Union.At the hearing Julio Torres testified that, at ameeting in late August or September 1980, Re-spondent's operations manager, Joseph McVay,told employees that he was going to begin keepingfiles on employees to use against them. The Ad-ministrative Law Judge found that McVay institut-ed this new filing system in reprisal for the employ-ees' vote to be represented by the Union. Howev-er, the Administrative Law Judge then observedthat, because Torres' testimony was unclear as tothe exact timing of McVay's announcement and thedate of the announcement was not otherwise clari-fied, the General Counsel had not established thatthe statement had been made within 6 months ofthe filing of the first charge in this case on March5, 1981. He therefore dismissed this allegation inthe complaint.Section 10(b) of the Act provides, in relevantpart, that "no complaint shall issue based upon anyunfair labor practice occurring more than sixmonths prior to the filing of the charge with theBoard and the service of a copy thereof upon theperson against whom such charge is made." Sec-tion 10(b) is a statute of limitations and is not juris-264 NLRB No. 23dictional in nature. It is an affirmative defense and,if not timely raised, is waived. McKesson DrugCompany, 257 NLRB 468, 1 (1981). Here Respond-ent did not raise the 10(b) issue in its pleadings orat the hearing. The Administrative Law Judgeraised the issue, sua sponte. Since Respondent hadwaived the defense by not raising it, the Adminis-trative Law Judge's action was in error and we re-verse him on this point and conclude that McVay'sstatement violated Section 8(a)(1) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,Federal Management Co., Inc., Cambridge, Massa-chusetts, its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Telling employees that it will begin keepingfiles on them in retaliation for their voting to berepresented by a union.(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them in Section 7 ofthe Act.2. Take the following affirmative actions whichthe Board finds will effectuate the policies of theAct:(a) Post at its 364 Rindge Avenue, Cambridge,Massachusetts, place of business copies of the at-tached notice marked "Appendix."' Copies of saidnotice, on forms provided by the Regional Direc-tor for Region 1, after being duly signed by Re-spondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places wherenotices to employees are customarily posted. Rea-sonable steps shall be taken by Respondent toensure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent taken to comply here-with.I In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals. the w'ords in the notice reading "Posted byOrder of the National Labor Relations Board" shall read 'Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."107 IDECISIONS OF NATIONAL LABOR RELATIONS BOARDAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONA. LABOR REL.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.WE WILL NOT tell employees that we willbegin keeping files on them for the purpose ofretaliating against them for their vote in favorof union representation.WE WIU.L NOT in any like or related mannerinterfere with, restrain, or coerce employees inthe exercise of their rights as guaranteed inSection 7 of the Act.FEDERAL MANAGEMENT CO., INC.DECISIONSTATEMENT OF IHE CASEDAVID S. DAVIDSON, Administrative Law Judge: Thecharges in this case were filed on March 5, 1981, by Vin-cent Morales and Julio Torres, and the complaint issuedon April 17, 1981. The complaint alleges that Respond-ent violated Section 8(a)(l) and (3) of the Act by dis-charging Torres and Morales and independently violatedSection 8(a)(1) of the Act by coercive statements to em-ployees.A hearing was held before me in Boston, Massachu-setts, on January 6 and 7, 1982. The General Counseland Respondent filed post-hearing briefs. IUpon the entire record in this case including my ob-servation of the witnesses and their demeanor, I makethe following:I After close of the hearing, and in accord with arrangements made atthe hearing, counsel for the General Counsel moved for the introductionof G.C. Exhs. 12 through 21, which were taken from Respondent's per-sonnel files. Respondent has filed no objection. The General Counsel'smotion is granted and the exhibits have been received.FINDINGS AND CONCI.USIONS1. THE BUSINESS OF RESPONDENTRespondent manages residential properties in Bostonand Cambridge, Massachusetts. Respondent has annualgross revenues in excess of $500,000 and receives goodsvalued in excess of $300,000 from points outside Massa-chusetts. I find that Respondent is an employer engagedin commerce within the meaning of the Act and that itwill effectuate the policies of the Act to assert jurisdic-tion herein.II. THE LABOR ORGANIZATION INVOI.VEDDistrict 40, Community, Educational and SocialAgency Employees (herein called the Union), is a labororganization within the meaning of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent manages a group of apartments known asthe Fresh Pond Apartments in Cambridge, Massachu-setts, where Joseph McVay is operations manager andLaura Ensler2is assistant manager. In May 1980, theUnion began an organizing campaign among Respond-ent's maintenance employees at the Fresh Pond Apart-ments, and in early August 1980 an election was heldwhich resulted in a vote of eight for the Union and noneagainst.Vincent Morales made the initial contact between theemployees and the Union and later held organizing meet-ings in his apartment at Fresh Pond. Julio Torres attend-ed the union meetings and spoke to all of the employeesat one time or another in favor of the Union. Torres alsoserved as union observer at the election. After the elec-tion, a negotiating committee was formed consisting ofJulio Torres, Wilfredo Morales, and Steve Morris.Torres attended three or four negotiating committeemeetings with Respondent's management before his dis-charge in October 1980. In addition, he served as shopsteward for the Union and represented Wilfredo Moralesin a grievance. After Torres was discharged, VincentMorales replaced him on the negotiating committee.There is no evidence to show that Respondent wasaware of the preelection union activities of Vincent Mo-rales or Torres, but Respondent was aware of their otherunion activities.Before the election, Respondent held two employeemeetings concerning the election. At the first meeting,McVay told employees, among other things, that, if theUnion came in, Respondent would lay off its employeesand hire a private cleaning company to do the work. Atthe second meeting, on the day before the election,McVay and Respondent's vice president, Timmons, toldemployees that the Union could do nothing for them andthat if the Teamsters Union went on strike the mainte-2 As exhibits from Respondent's files make clear, Ensler's first name isconsistently misspelled in the transcript.108 FEDERAL MANAGEMENT CO., INC.nance employees would have to go on strike also causingeveryone to lose money.3B. The Promotion of Laura Ensler and AllegedIndependent Violations of Section 8(a)(l)Before August 7, Laura Ensler served as a secretary inRespondent's rental office at the Fresh Pond Apart-ments. On August 7 she was promoted to assistant man-ager. In that capacity, Ensler had authority to giveorders to maintenance men and porters. Before her pro-motion, Ensler had maintained comradely relations withthe maintenance men and often talked and joked withthem at her desk before regular working hours andduring breaks. There was substantial give and take be-tween them, and vulgar language was commonly used.After Ensler became assistant manager, she complainedto McVay that she was having trouble establishing herauthority with the maintenance personnel and that themaintenance men were not following her directions. As aresult McVay called a meeting of all the maintenanceemployees in which he spoke to them about Ensler's pro-motion and told them that they were expected to followher directions. On September 18, 1980, a memo wasgiven to some or all of the employees confirming thatemployees were to "respond to her direction quickly andefficiently, without argument or lack of respect."At a meeting with maintenance employees in lateAugust or early September, possibly the same meeting,McVay also told the maintenance employees that Re-spondent was going to start to keep a file on them "sothat he could use it against" them. McVay said that hehad not been keeping records up until then but wasgoing to start doing so because they were leaving earlyand things of that nature.4The General Counsel contends that McVay announcedthe new policy of keeping files in reprisal for the em-ployees' vote to be represented by the Union. As de-scribed in Torres' uncontradicted testimony and in thecontext of McVay's earlier antiunion statements, thatpurpose is clear. However, as the timing of McVay's an-nouncement is left vague by Torres' testimony and nototherwise clarified, I find that it has not been establishedthat the announcement came within the 6-month periodpreceding the filing of the charges. Accordingly, I baseno finding of a violation of the Act on it.After McVay met with the maintenance employeesabout Ensler's promotion, she continued to complain tohim that she was having difficulty establishing her au-thority with the maintenance employees and gainingtheir respect. On September 30, McVay held a secondmeeting with the maintenance employees. McVay re-minded the maintenance employees that Ensler was theassistant manager and told them that they were to re-spond to her direction quickly and efficiently and withthe respect that her position required. He told the em-3 These findings are based on the uncontradicted testimony of Torres.The statements made by McVay and Timmons at these meetings are notalleged as independent violations of Sec 8(a)(I) of the Act. and no find-ing of violation is based on them as both meetings took place more than 6months before the charges were filed4 Torres' testimony concerning McVay's statements about keeping fileswas uncontradicted.ployees that when Ensler gave them an order to clean anapartment or to perform a specific task it should be donewithout argument or excuse and that they should reportback to Ensler that it had been done and done correctly.McVay also told the maintenance men that vulgar or badlanguage was not to be used in the rental office whereother people or tenants could hear it and that he wouldnot tolerate it.5Shortly after this meeting on October 2. McVay ad-dressed a memo to the maintenance personnel in whichhe stated, among other things:It was pointed out to all of you, that Miss Ensler isnow the Assistant Manager, and acts in that capac-ity in the absence of the Manager with complete au-thority. She will be treated with respect and atti-tude that her position demands.At the September 30 meeting there were also otheritems on the agenda pertaining to specific work tasks.work hours, building assignments, response to beepercalls, and so forth. During the discussion McVay saidthat he did not want any "fucking" union telling himhow to run his business.6The General Counsel contends that the latter state-ment violated the Act because it constitutes an anticipa-tory refusal to bargain, citing East Belden Corporation,239 NLRB 776, 794 (1978). However here, unlike thatcase, an election had already taken place and Respondentwas bargaining with the Union. While this remark mayreenforce other evidence showing McVay's hostility tothe Union, it did not independently violate Section8(a)(l) of the Act.C. The Discharge of TorresJulio Torres started to work for Respondent as a main-tenance man in July 1979. Before the summer of 1980McVay talked to Torres about becoming the immediatesupervisor of the maintenance employees and about man-aging another property for Respondent in Lawrence,Massachusetts. Torres declined both jobs. Torres hadnever been disciplined by Respondent, although he wasincluded in the group to which McVay spoke afterEnsler's complaints about her treatment.On October 30, 1980, Torres was assigned some emer-gency work orders. These were high priority workorders which had to be completed during the sameworkday and which required Torres to replace locks onapartments from which the occupants had been evicted.On that day he was also carrying the beeper with whichmaintenance men were signaled when their services wereneeded. Torres testified that, when working on emergen-cy orders, he was not required to answer the beeper.5 These findings are based on the credited testimony of McVay andEnsler Although Wiltredo Morales initially testified that MlcVay saidnothing at this meeting about using bad language, his testimony, on cross-examination ultimately corroborated McVay in this regard8 Torres so testified without contradiction Although Torres recalledonly one meeting concerning Ensler and seemed generally to have a hazyrecollection of the timing of the events before the day of his discharge,there is no reason to discredit his testimony as to this statement whichboth McVay and Ensler were in a position to contradict.109 DECISIONS OF NATIONAL LABOR RELATIONS BOARDHowever, he conceded that, normally when the beepersounded, an employee called the office to find out whathad to be done, and Torres acknowledged that he was tofollow orders from either McVay or Ensler no matterwhat he was working on.That morning before starting work, Torres askedEnsler to see a number of personnel files followingadvice from a union representative which Torres had so-licited after McVay's earlier statements about keepingfiles. Ensler told him that she knew nothing about givinghim any files and would ask McVay about it.7At or about 10 o'clock in the morning, Torres was atwork on the 22d floor of one of the buildings when hisbeeper sounded. Torres walked down to the 13th floorwhere there was a telephone and called the office. Enslertold him that she wanted him to come down and unloada truck. He explained to her that he was doing emergen-cy work and said that there were others doing lower pri-ority work who could unload the truck. She repeatedher instruction, and Torres replied that he was not theshipping and receiving person. Torres told her that hewould see her tomorrow and hung up.8After her conversation with Torres, Ensler foundsome others to unload the truck. It was necessary to doso because it was the customer's obligation to unload it,and the driver would not wait long.Approximately 15 to 20 minutes after Ensler firstcalled Torres, he went to the first floor and looked forthe truck which was nowhere to be seen. He then wentto the rental office.9As he entered the office, Torresasked Supervisor Julio Cruze where the truck was.Cruze told him that the truck had already left. AlthoughEnsler was not visible in the room, Torres said loudlyand angrily, "Laura, you're an a-s-s-h-o-l-e" spelling outthe word. Cruze asked him what he had said, and he re-peated his statement one or two more times. He then leftthe office and returned to work.Torres did not see Ensler while he was in the office,but assumed correctly that she was in her office whichwas enclosed and at one side of the rental office. WhileTorres was in the office, Cruze was standing in front of7 Ensler so testified. Torres placed this conversation before the Sep-tember 30 meeting and testified that he construed a reference by McVayto the men at that meeting about giving Ensler a hard time as a referenceto his request for the files. I have credited Ensler. Apart from the factthat McVay was clearly referring to Ensler's treatment by the men ingeneral, Ensler had nothing to gain by placing Torres' request on the dayof his discharge, and I believe her recollection was more accurate.a Torres initially testified that he said "see you later" rather than "to-morrow," as Ensler testified However, in an affidavit he indicated uncer-tainty as to which he said, and, on October 31, McVay wrote in a memo.a copy of which was given Torres, that Torres had conceded in an inter-view that he told Ensler he would unload the truck "tomorrow" Wheth-er or not Torres read the copy McVay gave him, I find the affidavit andthe memo which Torres had the opportunity to challenge corroborateEnsler's version, and I do not credit Torresa Torres testified that immediately after speaking to Ensler he took theelevator to the first floor taking him perhaps 7 or 8 minutes. Ensler testi-fied that it was about 45 minutes after their conversation when she heardTorres enter the office. At an unemployment compensation hearing sheestimated the time at 20 to 30 minutes. It is clear that Torres did notarrive until after the truck was gone, and, although he testified that heproceeded to the first floor immediately, his own estimate of 7 or 8 min-utes makes it clear that he did not rush. On the other hand, Ensler's testi-mony was clearly based on a rough estimate and also appears exaggerat-ed.the secretary's desk behind a counter, and the secretary,Lucy Echivari, was seated at her desk. t'After Torres left the office, Ensler went directly intoMcVay's office which was next to hers and told McVaywhat had happened. McVay had not heard the incidentas he had been talking on the telephone with his doorclosed. McVay did nothing further about it that day, butthe next morning, at or about 9:30, he called Torres intohis office. He asked Torres a series of questions based onEnsler's report of the previous day, and Torres repliedaffirmatively to each of them. After sending Torres backto work, McVay questioned Cruze and the secretary,Lucy Echivari, about the incident. At that point McVaydecided to terminate Torres and prepared a letter toTorres giving the reasons for the discharge. He thenwent to Respondent's Boston office to obtain a final pay-check for Torres.After he obtained the check, McVay returned to therental office and called Torres in a second time. He gaveTorres the check and the letter which read as follows:This letter is to confirm our conversation on thisdate regarding several incidents which took placeon Thursday, October 30, 1980.On Friday morning, I asked you to come into myoffice to discuss these incidents. I asked you if aconversation took place between you and the As-sistant Manager (Miss Laura Ensler) on the phoneregarding a request for you to assist in unloading atruck with supplies. You answered "yes." I thenasked you if you replied to that request in wordssimilar to: "This is not the shipping and receivingDept., and I will do it tomorrow." You answered"yes" I then asked you if you called Miss Ensler anasshole three times by spelling it out, you replied"yes." This took place in front of several witnessesin the office at 364 Rindge Avenue.This type of behavior and total insubordinationwill not be tolerated, therefore, you are hereby ter-minated.Torres handed his keys over to McVay and left theoffice. He did not appear to read the letter before heleft. I'O Torres and Ensler testified to this incident which Ensler did not seebut heard from her office to which the door was open Their testimonydiffered only as to whether Torres repeated his statement a total of twoor three times, whether he walked past her door while in the office, andwhether his tone had been joking or angry Of these, the first two differ-ences are not material, but the last is, and I hase credited Ensler. Torrestestified that he spoke in a "kidding" manner in a normal tone of voice.Ensler testified that his tone was angry. No other witness was called.Torres never explained what his statement swas ittended to convey, butthe circumstances suggest hostility, rather than amusement, at Enslereither for having the work done before he got there or for having calledhim in the first place The very form used by Torres, a statement ad-dressed to a person not visible but beliered to be in the next room, indi-cates not a private joke with Cruze, but a rebuke meant for Ensler's ears." These findings are based on the credited testimony of McVay.Torres testified that he met with McVay in his )ffilce only once thatmorning, at which time McVay both questioned him about the previousday and handed him the memo and final check which had been previous-ly prepared. From the content of the memo it is clear that McVay's rec-ollection was more accurate than Torres'.110O FEDERAL MANAGEMENT CO., INC.A status change form was filled out by McVay andplaced in Torres' personnel file stating that he had beenterminated "for disrespectful behavior and insubordina-tion."The General Counsel contends that Torres was dis-charged because of his union activities. Respondent con-tends that he was discharged for legitimate business rea-sons.Torres was clearly one of the leading union activists.Apart from his preelection activities of which Respond-ent may not have known, Torres assumed a visible lead-ership role at and after the election which identified himas a union spokesman to Respondent. Although there isno evidence of a widespread campaign against the Unionby Respondent, there is evidence that McVay expressedRespondent's union animus to employees on more thanone occasion. Before the election, McVay threatened toreplace all employees with an outside contractor if theUnion won. Following the election, he told employeeshe would start keeping records to use against them andexpressed his hostility to having the Union tell him howto run his business.The General Counsel contends that these circum-stances rather than Torres' alleged misconduct explainTorres' discharge because analysis of the circumstancessurrounding his discharge shows that Torres did notrefuse to perform an assignment, because Torres wasnever warned for using profanity before his discharge,because the use of profanity was generally tolerated, be-cause no other employee was discharged for givingEnsler a difficult time, and because Respondent toleratedequally serious conduct on the part of other experiencedemployees like Torres.With respect to Torres' response to Ensler's instruc-tion to unload the truck, the facts indicate that, whateverTorres' intent in going to the first floor of the buildingafter speaking to Ensler, he gave her sufficient reason tobelieve after their conversation that he had no intentionof unloading the truck and that he refused to do so. Hedid not go to the first floor so quickly as to negate theimpression he left, and indeed took sufficient time so thatEnsler not only found others to unload the truck butthey managed to complete the job before he appeared. Inaddition, while his visit to the office might have beenused to correct the impression left by the telephone call,it was not. His vulgar outburst was never explainedeither at the time or at the hearing. If he was annoyedbecause she had others do the work after telling him todo it, that was never expressed to her. Rather, after hisclosing statement to her on the phone that he would seeher tomorrow, the remarks addressed to the not visibleEnsler were more likely to be construed as a continu-ation of his argument with her for having called him inthe first place and a further rejection of her authority. Ifind that Respondent had cause to conclude that Torreshad refused to unload the truck after Ensler told him todo so.With respect to the use of profanity, there was consid-erable testimony as to the use of profanity by mainte-nance employees in their conversations with Ensler bothbefore and after she became assistant manager. However,there was evidence that McVay had sought to put a stopto the practice, particularly in the rental office, and therewas testimony that the customary use did not entail hos-tile name calling. Indeed, employee Wilfredo Moralestestified that he called Ensler "asshole once in a seriousway" and on that occasion went back to her and apolo-gized. Otherwise he used the term only jokingly withher.Moreover, McVay not only told the maintenance menthat he would no longer tolerate bad language in therental office, but at two meetings and through twomemos he told them that Ensler was to be treated withthe respect and attitude that her position demanded.Torres' outburst was a clear violation of that instruction.While no warning may have been directed at Torres in-dividually before his discharge, he was put on clearnotice along with the others of what was expected ofhim. Although he appears to have been the only employ-ee discharged for his treatment of Ensler, there is no evi-dence that any other employee similarly challenged herauthority after the September 30 meeting.The General Counsel seeks to establish that Torreswas treated differently from other employees by distin-guishing the discipline of recently hired employees fromits treatment of employees like Torres who worked ayear or more, a relatively long period in a work forcecharacterized by high turnover. However, accepting theGeneral Counsel's contention that Respondent wasquicker to terminate recent hires than those with longerservice, I do not believe the records taken from Re-spondent's personnel files make the case that equally ormore serious misconduct was tolerated in other employ-ees with service similar to that of Torres. To be sure em-ployees were warned prior to discharge for failure tocomplete assignments, poor workmanship, absenteeism,and loud parties in their apartments in Respondent'sbuildings. However, no employee was warned for refusalto perform an assignment or insubordination. 2To con-clude that Torres' conduct was no more serious than theconduct of those who were warned requires a substitu-tion of judgment in an area where reasonable men maywell differ. The difference in treatment of Torres fromthe treatment of other employees does not lead to theconclusion that Torres would not have been dischargedfor the Ensler incident absent his union activities.In sum, while the evidence of Torres' union activitiesand Respondent's hostility to the Union raises some sus-picion, the evidence does not warrant the conclusion thatTorres' discharge was discriminatory.D. The Discharge of Vincent .oralesVincent Morales worked as a porter for Respondentfrom August 1978 to February 25, 1981. He started at awage of $3.25 an hour and received one raise to $3.75 anhour in 1980. Sometime in January 1981, Morales askedMcVay for a raise. McVay replied that he could not do*2 While there was testimony that Wilfredo Morales had refused tocomplete an assignment and was not disciplined, it is clear from his testi-mon) that he was excused from completing the work after he com-plained to his supervisor. His testimony does not establish that insubordi-nation was tolerated by Respondent.III DECISIONS OF NATIONAL LABOR RELATIONS BOARDanything because the Union was still there and they hadnot completed negotiations.On the morning of February 25, 1981, it was raininghard, and the mother of Morales' daughter asked him ifhe could drive the girl to the day care center she attend-ed because of the rain. He agreed to do so. Seeing noone around from whom to ask permission, he left, tookthe child to the day care center, and returned to his job.He had punched in that morning at 8 o'clock, and it wasabout 8:20 when he left. He returned immediately and es-timated that it took him no more than 10 minutes. He didnot punch out on the timeclock when he left. Accordingto Morales, there were no supervisors present at thattime of the morning, and he knew that the office staffdid not arrive until 8:30. He therefore concluded that heshould go without permission since his absence would bebrief. He testified that he normally obtained permissionwhen he was to be gone for longer periods and that thiswas the first time that he left Respondent's premisesduring working time without permission.As Morales left the driveway in his car, Laura Enslerwas walking to the building from her bus and saw Mo-rales leaving. When Ensler entered the building, shewent directly to the maintenance shop and asked Mo-rales' supervisor, Tom Barber, if he knew where Moraleswas going. He did not. Ensler saw Morales back at thebuilding 10 or 15 minutes later. She did not speak to himat that time about his absence, but she reported the inci-dent to McVay, telling him that Morales had notpunched out and that there was no indication that he re-ceived permission from anyone to leave the premises.According to McVay, he then looked for Morales butcould not find him. He next asked other porters andBarber if they had seen Morales to which they repliednegatively. McVay testified that he did not know whattime Morales came back to work.Without speaking to Morales, McVay decided to ter-minate him and went to Respondent's Boston office toobtain a final check for him. When Morales returnedfrom lunch, McVay called him into his office. McVayasked him if he had left the property in the morning, andMorales said that he had, explaining that it was rainingvery hard and that he had to take his daughter to theday care center. He added that he was only gone for 10minutes. McVay told Morales that he was not supposedto be outside during working hours without permissionand that he had no alternative but to terminate him. Thechange of status form in Morales' file states: "Mr. Mo-rales was terminated on 2/25/81 because after repeatedwarnings, Mr. Morales failed to request permission ornotify his superiors that he was leaving work. On2/25/81 Mr. Morales was observed by the assistant man-ager leaving the property by car. This was approximate-ly 8:30 a.m. Mr. Morales started to work on 2/25/81 at 8a.m. and never indicated that he was leaving."There is no question that employees generally knewthat they were not to leave the premises during workingtime without permission. Indeed Torres testified thatMcVay mentioned this requirement at the September 30meeting of maintenance men, and both he and WilfredoMorales appeared to believe that McVay's permissionwas generally required before an employee could leavethe premises during working hours. Wilfredo Moralestestified that on some occasions, notwithstanding thatbelief, he left the premises without receiving permissionand that he had been told by McVay that as long as hegot his work orders done he could "goof off."13Vincent Morales received one warning in July 1980for drinking beer during his break, and that warning wasreflected in a memorandum in his personnel file. In addi-tion, about a week before Morales' discharge McVayspoke to him in the laundry room of 362 Rindge Avenueabout leaving the property without permission or with-out punching out with reference to a specific incident.14The General Counsel contends that Morales' short ab-sence from his job was not the true reason for his dis-charge, but that his discharge was caused by his unionactivities. Respondent contends the opposite.As set foth above, Morales' membership on the negoti-ating committee was clearly known to Respondent, andthat activity identified him as a leading union activist. Asfound above, McVay had also demonstrated hostility tothe Union both before and after the election. The Gener-al Counsel contends that the reason given for Morales'discharge was pretextual because he had been employedfor over 2 years, because he had only one previous writ-ten warning, because other employees left the premiseswithout permission, and because of a conflict betweenMcVay's and Ensler's testimony as to the length of Mo-rales' absence from the premises.The evidence establishes that Morales had relativelylong tenure with Respondent compared to others whosework histories were developed on the record. There isonly one written warning in Morales' personnel file, butMcVay spoke to Morales about a week before his termi-nation about leaving the premises without permission orpunching out to pick his wife up from the hospital orfrom work. Although Wilfredo Morales on occasion leftthe premises without permission, there is no evidencethat McVay knew of his practice. There can be littledoubt that Respondent had a rule prohibiting employeesfrom leaving the premises without permission and with-out punching out, and Wilfredo Morales' testimony does'' While Morales' testimony on cross-examination is less clear than ondirect, he reaffirmed that he had left the premises without permission.and his testimony was not contradicted by McVay. However, althoughhe initially testified that McVay told him he could take time off as longas he did his work and did not "goof off," on cross-examination he testi-fied that, if he finished his work orders, he could "goof off'" for a whileand then go back to the office to get more work orders. He affirmed thatMcVay had told him he needed permission to leave the premises. I findthat his testimony does not support a finding that McVay told him hecould leave the premises without obtaining permission." Morales generally denied that he had ever been warned about leav-ing the premises during working hours without permission. However, oncross-examination about this conversation, in contrast to his firm denialthat he received other warnings, Morales testified that he had no conver-sation with McVay insofar as he could remember and that he was notsure "because it was about a year ago." I have credited McVay as to thisconversation, but I do not credit his further testimony that he spoke toMorales about the same subject on other occasions because McVay's tes-timony in this regard was less specific than that concerning the laundryroom conversation. Morales' denials were firm, and no memoranda con-cerning any warnings for leaving the premises were ever placed in Mo-rales' personnel file.112 FEDERAL MANAGEMENT CO., INC.not establish that Respondent had acquiesced in its viola-tion. 5The strongest evidence supporting the General Coun-sel's position is the discrepancy in testimony betweenMcVay and Ensler concerning the duration of Morales'absence. Ensler testified that 10 or 15 minutes after shespoke to Morales' foreman, Tom Barber, she saw Mo-rales back at the building. McVay testified that, althoughhe looked for Morales and checked with Barber andother porters to see if they had seen Morales, no one hadseen him and he did not know what time Morales re-turned to work. He testified that he did not recall if heasked Ensler if she knew when Morales returned or ifshe told him that information. When McVay testifiedthat Morales told him at the termination interview thathe had only been gone for 10 minutes, McVay added:"The problem was no one saw him when he came back.I never saw him when he came back; and Mr. Barbernever saw him when he came back, who at that timewas the porter supervisor." Yet Ensler had seen Morales,and it was Ensler who first checked with Barber,checked Morales' timecard, and reported the incident toMcVay. It would seem unlikely that Ensler failed to tellMcVay everything she knew about Morales' absence orthat McVay would fail to recall whether she did. More-over, his own testimony warrants the inference that theduration of the absence was material; otherwise it couldnot have been "the problem" that no one saw Moraleswhen he returned.In sum, there is evidence to support the GeneralCounsel's contention. However, the question is whetherit is strong enough to warrant the conclusion that Mo-rales was discharged because of his union activitiesrather than his unexcused departure from Respondent'spremises. In my opinion, it is not. The evidence of union" Although the General Counsel contends that a note in the personnelfile of William Marti shows that Respondent was aware that he left thepremises in violation of the rule on one occasion and was not disciplined,the evidence is too fragnmentary to warrant that conclusion The notesigned "Johnny" states that he went to see his doctor and would be rightback at 10:10 or It o'clock Written on it in another hand is the notation"never came to work" There is no other evidence as to the meaning ofthe note or the circumstilnccs surrounding itanimus in this case shows only statements by McVaybefore and shortly after the election. The last such state-ment was made approximately 5 months before Morales'discharge. In the interim the parties had been bargaining,and there is no allegation that Respondent was not meet-ing its bargaining obligation. There is no question thatMorales had violated a well-understood rule, and I findit telling that only a week before Morales was dis-charged McVay spoke to him about a similar episode.Indeed, Morales' curious lapse of recall of this conversa-tion in contrast to his denial that he received other warn-ings seemed indicative of inward acknowledgment thathis position contained a substantial weakness. ThatMcVay had spoken to Morales about a similar incidentonly a week before and did not discharge him at thattime leads to two conclusions. First that McVay wasgenuinely concerned about violation of the rule, andsecond that, if he were looking for a pretext to dischargeMorales, he could have acted as easily the previous weekas on February 25. While the gap between Ensler's andMcVay's knowledge of the duration of Morales' absencegives me pause, in the light of the above it is not suffi-cient to warrant the conclusion that McVay used Mo-rales' unauthorized absence from the premises as a pre-text and discharged him for his union activities. Accord-ingly, I find that the General Counsel has not establishedthat Respondent discharged Vincent Morales in violationof the Act.CONCI USIONS OF LAW1. Federal Management Co., Inc., is an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the Act.2. District 40, Community, Educational and SocialAgency Employees, is a labor organization within themeaning of Section 2(5) of the Act.3. The General Counsel has failed to establish that Re-spondent has engaged in unfair labor practices as allegedin the complaint.[Recommended Order for dismissal omitted from pub-lication.)113